DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II (i.e., claims 9-14) in the reply filed on 11/16/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/24/19, 12/11/19, 09/08/20 and 09/14/20 were considered by the examiner.

Drawings
The drawings were received on 04/24/19.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the pores" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 9 itself contains an earlier recitation of “a plurality of pores”, it is unclear whether applicant refers to “the plurality of pores”, or to another/different “pores”. Also, it is unclear which pores are being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 11 recites the limitation "the pores" in lines 1 and 3 (two occurrences).  There is insufficient antecedent basis for this limitation in the claim. Since claim 9 contains an earlier recitation of “a plurality of pores”, it is unclear whether applicant refers to “the plurality of pores”, or to another/different “pores”. Also, it is unclear which pores are being referred to. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim 13 recites the limitation "the active material" in line 2.  There is insufficient antecedent basis for this limitation in the claim. Since claim 9 contains an earlier recitation of “an electrode active material layer”, it is unclear whether applicant refers to “the electrode active material layer”, or to another/different “active material”. Applicant is requisitioned to employ consistent terminology and/or nomenclature throughout the present claims for clarity and precision. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-10 and 13-14 are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Zhamu et al 2017/0207489.
As to claims 9-10, 13:
	Zhamu et al disclose that it is known in the art to make a flexible porous electrode structure comprising a porous foam current collector having pores, and an electrode active material layer formed in/on the pores and on the porous surface of the current collector (0024-0026; 0060-0061); wherein the anode thickness to anode current collector thickness ratio is from 0.8/1 to 1/0.8 and/or the cathode thickness to cathode current collector thickness ratio is from 0.8/1 to 1/0.8 (0025-0026; 0060-0062), and more desirably 0.9/1 to 1/0.9, further more desirably 0.95/1 to 1/0.95 (0062). In this case, it is to be noted that Zhamu et al’s electrode thickness to electrode current collector thickness ratio satisfies applicant’s claimed requirement because applicant is claiming the same ratio just the other way around (i.e., the porous current collector thickness to the flexible electrode thickness ratio which can be expressed as 1/1.2, 1/1.1, 1/1.05). 
Examiner’s note: as to the flexible electrode being configured to begin cracking or separation of the active material when bending is repeated 1000 times or more in a bending test using 15R (diameter 30 mm) bar: MPEP 2112.01 Composition, Product, and  Apparatus Claims: 
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971) (Claim 1 was directed to a parachute canopy having concentric circumferential panels radially separated from each other by radially extending tie lines. The panels were separated "such that the critical velocity of each successively larger panel will be less than the critical velocity of the previous panel, whereby said parachute will sequentially open and thus gradually decelerate." The court found that the claim was anticipated by Menget. Menget taught a parachute having three circumferential panels separated by tie lines. The court upheld the rejection finding that applicant had failed to show that Menget did not possess the functional characteristics of the claims.); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) (A patent to a pencil for cleaning fingernails was held invalid because a pencil of the same structure for writing was found in the prior art.). Further, products of identical chemical composition cannot have mutually exclusive properties, and thus, the claimed characteristics (i.e. the specific cracking/separation and/or bending), are necessarily present in the prior art material.  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01 Composition, Product, and Apparatus Claims. See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) “From the standpoint of patent law, a compound and all its properties are inseparable.”
As to claim 14:
Zhamu et al disclose using the disclosed electrode in lithium-based batteries (0002; 0004; 0001).
Thus, the present claims are anticipated.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zhamu et al 2017/0207489 as applied to claim 9 above, and further in view of Yamaguchi et al 2016/0056470.
Zhamu et al is applied, argued and incorporated herein for the reasons expressed supra. 
As to claim 9:
Zhamu et al disclose the electrode active material loading can be 10 mg/cm2 (0027), 15 mg/cm2 (0022; 0033), 20 mg/cm2 (0022). Zhamu et al also disclose the first/second conductive porous/foamed current collector structures having a pore size of 100 µm, 50 µm, 20 µm, 10 µm, 5 µm (0064). Note that at least the end points constitute a valid data point, and thus, it anticipates the claim as the end point represents a specific disclosure of a discrete embodiment of the invention disclosed by the prior art which amounts to a complete description and, therefore, an anticipation of the claimed range. See Ex Parte Lee 31 USPQ2d 1105. In this case, an end point of pore size is 100 µm, or 50 µm, or 20 µm, or 10 µm or 5 µm while an end point of the electrode active material loading is 10 mg/cm2 or 15 mg/cm2, or 20 mg/cm2. As such, there is disclosed a specific representation of a discrete embodiment for such particular element, characteristic or property. Therefore, the claimed requirement is met. 
However, the preceding reference does not expressly disclose the specific electrode porosity.
As to claims 11-12:
In this respect, Yamaguchi et al disclose that it is known in the art to make electrodes for non-aqueous electrolyte secondary battery/lithium-based batteries (Abstract; Title; 0003-004) wherein the electrode structure comprises a current collector and an electrode active material having a porosity of 24 % (0113: Comparative Example 1);  31 % (0114: Comparative Example 2); 25 % (0115: Example 2); 26 % (0116: Comparative Example 3); 27 % (0115: Example 3); 25 % (0116: Comparative Example 4). Thus, Yamaguchi et al show the porosity with sufficient specificity. 
In view of the above, it would have been obvious to a skilled artisan prior to the effective filing date of the claimed invention to make the flexible electrode of Zhamu et al by having the specifically disclosed porosity of the electrode of Yamaguchi et al because Yamaguchi et al teach that electrode structures having the specifically disclosed porosity assists in improving the wettability and liquid absorption (soaking) speed of the positive and negative electrode active material layers, thereby enhancing cycle characteristics of the battery. Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art. Stated differently, combining prior art elements according to known methods to yield predictable results is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 416, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atl. & P. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282.  The examiner can normally be reached on Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727